Name: 2003/672/EC: Commission Decision of 24 September 2003 conferring management of aid on implementing agencies for preaccession measures in agriculture and rural development in the Republic of Latvia in the preaccession period
 Type: Decision
 Subject Matter: European construction;  regions and regional policy;  Europe;  cooperation policy;  economic structure;  economic policy
 Date Published: 2003-09-25

 Avis juridique important|32003D06722003/672/EC: Commission Decision of 24 September 2003 conferring management of aid on implementing agencies for preaccession measures in agriculture and rural development in the Republic of Latvia in the preaccession period Official Journal L 238 , 25/09/2003 P. 0037 - 0038Commission Decisionof 24 September 2003conferring management of aid on implementing agencies for preaccession measures in agriculture and rural development in the Republic of Latvia in the preaccession period(2003/672/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1266/1999 of 21 June 1999 on coordinating aid to the applicant countries in the framework of the preaccession strategy and amending Regulation (EEC) No 3906/89(1), and in particular Article 12(2) thereof,Whereas:(1) The special programme for agriculture and rural development for the Republic of Latvia (hereinafter "Sapard") was approved by Commission decision of 25 October 2000(2), and last amended by Commission decision of 18 February 2003 in accordance with Article 4(5) of Council Regulation (EC) No 1268/1999 of 21 June 1999 on Community support for preaccession measures for agriculture and rural development in the applicant countries of central and eastern Europe in the preaccession period(3), as last amended by Regulation (EC) No 696/2003(4).(2) The Government of the Republic of Latvia and the Commission, acting on behalf of the Community, signed on 25 January 2001 the Multiannual Financing Agreement laying down the technical, legal and administrative framework for the execution of the Sapard programme, amended by the Annual Financing Agreements for 2001, signed on 11 February 2002, for 2002 signed on 4 February 2003, and for 2003 signed on 27 June 2003.(3) A Sapard agency has been appointed by the competent authority of the Republic of Latvia for the implementation of some of the measures defined in Sapard. The Ministry of Finance National Fund has been appointed for the financial functions it is due to perform in the framework of the implementation of Sapard.(4) On the basis of a case-by-case analysis of the national and sectorial programme/project management capacity, financial control procedures and structures regarding public finance, as provided for in Article 12(2) of Regulation (EC) No 1266/1999, the Commission adopted Decision 2001/885/EC of 6 December 2001 conferring management of aid on implementing agencies for preaccession measures in agriculture and rural development in the Republic of Latvia in the preaccession period(5) with regard to certain measures provided for in Sapard.(5) The Commission has since undertaken a further analysis under Article 12(2) of Regulation (EC) No 1266/1999 in respect of the measure "Technical assistance" as provided for in Sapard. The Commission considers that, also with regard to those measures, the Republic of Latvia complies with the provisions of Articles 4 to 6 and of the Annex to Commission Regulation (EC) No 2222/2000 of 7 June 2000 laying down financial rules for the application of Council Regulation (EC) No 1268/1999 on Community support for preaccession measures for agriculture and rural development in the applicant countries of central and eastern Europe in the preaccession period(6), as last amended by Regulation (EC) No 188/2003(7) and with the minimum conditions set out in the Annex to Regulation (EC) No 1266/1999.(6) It is therefore appropriate to waive the ex ante approval requirement provided for in Article 12(1) of Regulation (EC) No 1266/1999 and to confer, with regard to supporting measure 2 "Technical assistance", on the Sapard agency and on the Ministry of Finance National Fund in the Republic of Latvia, the management of aid on a decentralised basis.(7) Since the verifications carried out by the Commission for supporting measure 2 "Technical assistance" are based on a system that is not yet fully operating with regard to all relevant elements, however, it is appropriate to confer the management of Sapard on the Sapard agency and on the Ministry of Finance National Fund according to Article 3(2) of Regulation (EC) No 2222/2000, on a provisional basis.(8) Conferral of management of Sapard is only envisaged after further verification to ensure that the system operates satisfactorily has been carried out and after any recommendations which the Commission may issue with regard to the conferral of management of aid on the Sapard agency and on the Ministry of Finance National Fund have been implemented.(9) According to the second indent of Article 9(1) of Regulation (EC) No 2222/2000 expenditure with regard to feasibility and related studies and for technical assistance incurred by the beneficiary before the date of the Commission decision conferring management may be reimbursable. It is therefore appropriate to fix the date as of which such expenditure may be reimbursed,HAS DECIDED AS FOLLOWS:Article 1The requirement of ex ante approval by the Commission of project selection and contracting for supporting measure 2 "Technical assistance" by the Republic of Latvia provided for in Article 12(1) of Regulation (EC) No 1266/1999 is hereby waived.Article 2Management of the Sapard programme is conferred on a provisional basis to:1. the Agency for Rural Support Service of the Republic of Latvia, Republikas Laukums 2, Riga LV 1981 for the implementation of supporting measure 2 "Technical assistance" as defined in the programme for agricultural and rural development that was approved in accordance with Commission Decision C(2000) 3097 of 25 October 2000;and2. the Ministry of Finance National Fund located at Smilsu Iela 1, Riga LV 1919, for the financial functions it is due to perform in the framework of the implementation of Sapard for supporting measure 2 "Technical assistance" for the Republic of Latvia.Article 3Expenditure within the measure "Technical assistance" shall be eligible for Community cofinance from 25 October 2000, provided in all cases it has not been paid by the Sapard agency prior to the date of adoption of this decision.Done at Brussels, 24 September 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 161, 26.6.1999, p. 68.(2) C(2000) 3097.(3) OJ L 161, 26.6.1999, p. 87.(4) OJ L 99, 17.4.2003, p. 24.(5) OJ L 327, 12.12.2001, p. 45.(6) OJ L 253, 7.10.2000, p. 5.(7) OJ L 27, 1.2.2003, p. 14.